ACCEPTED
                                                                                                   03-14-00602-CR
                                                                                                          3905371
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              1/26/2015 5:02:43 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                      No. 03-14-00602-CR

                                               In the                           FILED IN
                                        Court of Appeals                 3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                          Third District                 1/26/2015 5:02:43 PM
                                         Austin, Texas                     JEFFREY D. KYLE
                                                                                 Clerk


                                       The   State of Texas,
                                             Appellant

                                                    V.


                                  Anthony James Sanchez,
                                             Appellee

                        Appeal from the l67th Judicial District Court
                                   Travis County, Texas
                            Cause Number D- -DC-I 3-200502
                                                         l




     APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME
TO THE HONORABLE COURT OF APPEALS:
        The Appellee, Anthony James Sanchez, by and through             the undersigned


counsel Rocio Ramirez, moves for an extension of the deadline for ﬁling the

State’s brief and, in accordance with        Texas Rules of Appellate Procedure 38.6 and

l0.5(b), advises the     Court as follows:

        (a)   The appellee ﬁled   a   Motion   to   Suppress Evidence on January 27, 2014.

The   Trial   Court ﬁled an Order granting the Motion to Suppress Evidence on

August 29, 2014. The State of Texas ﬁled a notice of Appeal             in the   above cause

on September      I8,   2014. The reporter’s record was ﬁled on September 30, 2014.
                                                    1
The   clerk’s record      was ﬁled on October             I6,   2014. The State ﬁled    its   brief on

January     5,    2015.

       (b)    The Appellee’s       brief is currently due on          January 26, 2015.

       (c) This request      is   that the deadline for ﬁling the Appellee’s brief be


extended by 30 days.

       (d)    The number of previous extensions of time granted                  for   submission of the

Appellee’s brief is: none.

       (e)    The Appellee       relies   upon the following         facts to reasonably explain the


need for an extension of deadline:

       l.   The undersigned counsel           is   a sole practitioner. The undersigned counsel

has been preparing for a          trial   which    is   currently set for February 3, 2015, The State


of Texas     v.   Benjamin Anguiarzo-Hernandez, Cause No. 431776 and has numerous

pre-trial   hearings and immigration matters through January 26, 2015.

       2. In addition, this       case involves complex issues of fact and law. Counsel

must conduct extensive           legal research in order to prepare the Appellee’s brief.


       3.   This request    is   not   made   for the     purpose of delay, but to ensure that the

Court has a proper Appellee’s brief to aid                 in   thejust disposition of the above cause.

       WHEREFORE, the Appellee respectfully requests that the deadline for
ﬁling the Appellee’s brief be extended to February 26, 2015.
Respectfully submitted,




             K

Rocio Ramirez
SBN: 24037328
I603 Babcock, Suite I59
San Antonio, Texas 78229
(210) 785-0443
Fax: (210) 785-0453
Email: rocio@rocioramirezlaw.com
                                Certiﬁcate of Compliance and Service

        I   hereby certify that this brief contains 485 words, based upon the computer

program used      to generate this brief and         excluding words contained    in   those parts of

the brief that Texas Rule of Appellate Procedure 9.4(i)                 exempts from inclusion    in


the   word   count, and that this brief is printed in a conventional, I4-point typeface.

        I   further certify that,        on the   26"‘   day of January, 2015, a true and correct

copy of      this brief         was    served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic ﬁling manager, to the Appel|ant’s attorneys,

Angie Creasy, Assistant               District Attorney, P.O.    Box   1748, Austin, Texas 78767,

fax: (512)    854-48   I   0,   email:Angie.Creasy@traviscountytx.gov.




                                                                  Rocio Ramirez